  4:19-cv-03107-JMG-CRZ Doc # 25 Filed: 08/18/20 Page 1 of 1 - Page ID # 79




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARY WESTPHALEN,

                     Plaintiff,                           4:19CV3107

      vs.
                                                            ORDER

TCM FINANCIAL SERVICES, LLC

                     Defendant.



      An entry of default was entered in this case on June 15, 2020. The clerk’s
entry of default was mailed to Defaulted Defendant TCM Financial Services, LLC,
and the mailing was not returned. Defaulted Defendant has not moved to set aside
the entry of default.

      Accordingly,

      IT IS ORDERED:

      1)    Plaintiff is given until September 8, 2020, to move for either a default
            judgment or for dismissal.

      2)    The clerk shall mail a copy of this order to Defaulted Defendant at its
            address of record.

      Dated this 18th day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
